 In the Matter of N. L. LOIN AND D. M. LOIN, APARTNERSHIPD/B/A THEELLIS CANNING COMPANY AND THE ELLIS CANNING COMPANY, A COR-PORATIONand WAREHOUSING, PROCESSING & DISTRIBUTING UNION No.21 (, AFFILIATED WITHINTERNATIONAL LONGSHOREMEN'S & WARE-HOUSEMEN^SUNION, C. I. O.Case Nos. 17-R-1339 and 17-C-1383.-Decided February 11, 1948Mr. Robert FouseleandMis Charlotte Anschuetz,for the Board.Rothgerber and Appel, by illessrs. Ira C. RothgerberandWilliam S.Powers,of Denver, Colo., for the respondents.Messrs.William Ii. ,RisandLouis Levin,of Denver, Colo., for theCIO.Joseph A. Padway,by Messrs.Robert A. Wilson,ofWashington,D. C., andPhilip Hornbein, Jr.,of Denver, Colo., for the AFL.DECISIONANDORDEROn December 6, 1946, Trial Examiner T. B. Smoot issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondents had not engaged in unfair labor practices and recommendingthat the complaint be dismissed, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat a number of the challenged ballots cast in the representation elec-tion should be opened and counted and that the challenges to otherballots should be sustained.Thereafter, the CIO and the AFL filedexceptions to the Intermediate Report, and all parties filed briefs.On October 28, 1947, the Board heard oral argument at Washington,D. C.The AFL and the respondents, but not the CIO, appeared andparticipated in the oral argument.Subsequent to the oral argument, the Board requested all parties tosubmit supplemental briefs discussing the meaning of the closed-shopprovision of the bargaining contract between the respondent and theAFL. Only the AFL and the respondents complied with the requestand submitted such briefs.76 N. L. R.B, No. 13.99781902-48-vol. 76-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions of the AFL and the CIO, the briefsof all parties, the oral argument, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrialExaminer, with the exceptions and modifications discussedherein?1.The present case is a consolidation of two separate proceedings-a representation proceeding and an unfair labor practice proceed-ing.The representation proceeding was initiated by Warehousing,Processing & Distributing Union No. 217, affiliated with InternationalLongshoremen's & Warehousemen's Union, CIO, which has not com-plied with Section 9 (f) and (Ii) of the amended Act.In view of the CIO's failure to comply, we shall sever the casesand dismiss the CIO's petition, without considering the merits of theTrial Examiner's findings as to the disposition of the challengedballots.22.We agree with the Trial Examiner's finding that the respondentsdid not violate the Act by requiring their employees to join the AFLon and after April 10, 1946, as a condition of their continued employ-ment,exceptas indicated hereinafter.The exception relates to 11employees, a relatively small proportion of the total.The "closed-shop" clause of the contract provided: "All regular em-ployees, except those excluded in Article 1, properly coming under thejurisdiction of the Union, shall be members of the Union.Where newemployees not members of the Union are used, they shall make applica-tion to become members of the Union after thirty (30) working daysof employment with the Company."[Italics supplied.]Of the com-plainants who were discharged because they ref used to join the AFL, 11had less than "thirty (30) working clays of employment with the Com-pany." 3Neither the respondents nor the AFL distinguished be-3Section 8 (1) and (3) of the National Laboi Relations Act, consnleed by the TrialExaminer, has been continued in the Act as amended by the Labor Management RelanoneAct, 1947, as Section 8 (a) 1 and 8 (a) (3), except that the proviso to former Section 8 (3)has been modified in a manner not material to the consideration of the present case3The fact that the CIO has not complied with Section 9 (f) and (L) of the amendedAct in no way impairs the Board's power to adjudicate the question of whether theemplovees involved in this proceeding were discinmmatoiily dischaiged in violation ofSection 8 (3) of the Act.Matter of Marshall and Bruce Company, 75N. L. R. B. 90sblugene Antuna, Jr, Thomas Chapman, Prudencia Chavez, Timidad Gallegos, EstherMarez, Faustina Moya, Eva Rodriguez, Juan Roybal, Jennie Sanchez, Ernest J. Trujillo,and Louis R Yanez Of these, Antuna, Jr., Moya, Rodriguez, Chapman, and Roybalpersonally appeared in response to.the respondent's letter asking them to ictuin to work,but refused to join the AFL and, therefore, were not icemploied.The others, Chavez,Gallegos,Marez, Sanchez, Trujillo, and Yanez, did not personally apply for workTheyreceived notice of the reopening of the plant but did not report because they were informedby the employees who had iepoited that they would have to join the AFL to resume THE ELLIS CANNING COMPANY101tween the employees who had had more than, and those who had hadless than, 30 working days of employment with the respondent, inrequiring employees to join the AFL.All employees, without dis-tinction, who applied for work after the reopening of the plant werehanded a copy of the "closed-shop" clause, and then were advised thatunder the contract they would have to join the AFL as a conditionof employment.Those who refused were not reemployed and weredirected to leave the plant, which they did.As to those who hadhad "30 working days of employment with the Company," this actionwas consistent with the law.As to the others, it was not.Generally for an employer to require an employee to join a particularunion is, of course, discriminatory.It may, however, be lawful, pro-vided it is done pursuant to a collective bargaining contract whichmeets the requirements of the proviso to Section 8 (3) of the Act.When such discrunination is not justified by the terms of a contract, itis unlawful.In the present case, employees with less than 30 workingdays of employment were not obligated to join the AFL, under the very1crnls of the "closed-shop" clause.The respondents, therefore, had noright to insist that they join that labor organization as a condition ofemployment.Hence, in imposing this requirement on these particularemployees, and in discharging them because they refused to comply, therespondents discriminated against them in violation of Section 8 (3),(,f the Act.'The respondents contend that none of the complainants were dis-ch;uged, but that they quit rather than accept the proffered employ-ment.The record does not support this contention.All parties stipu-l.;ted at the hearing that the employees who reported for work afterthe reopening of the plant were "advised that under the contract be-tween the Company and the Teamsters, they would be required to jointhe Teamsters as a condition of employment"; that those persons whorefused to join the AFL were addressed by an official of the AFL, whoinvited them to join; but that "they refused and were not employed bythe Company and were directed to leave the plant and they left.", It isclear, and we find, that the complainants did not quit, but were dis-charged because they refused to join the AFL.''corkThis they were unwilling to do. It is apparent that had these non-reportingemployees actually appeared at the respondent's plant, they would have received thesane treatment as those who did appearUnder these circumstances, we find that apersonal application for work 'was not necessary to establish the respondent's responsibilityfor the termination of the employment of these non-reporting employeesSeeMatter ofNevadaConsolidated Cooper Corporation,26 N L. R. B 11S2, enf'd 310 U S 105.4 CfMatter of The IronFiremanManufacturing Company,69 N. L. R. B.19; Matter ofG IV Hume Company, 71 NL It B. 533 ;Matter of Capolino Packing Corporation, 71N I. R B 1003The Al'L had no doubt that these employees were discharged. See the AFL's briefto the Board, pp 3, 4, 5, 11 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, therefore, that by discharging on or about April 10, 1946,the employees whose names are listed in "Appendix A'' attached hereto,and by thereafter failing to reinstate them, the respondents discrimina-ted in regard to their hire and tenure of employment, thereby encourag-ing membership in the AFL and discouraging membership in the CIO,in violation of Section 8 (3) of the Act,and interfered with, restrained,and coerced its employees in theexe"rcise of the rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8 (1) of the Act.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom, and to takecertain affirmative action necessary to effectuate the policies of the Act.We shall order the respondents to offer the discriminatorily dis-charged employees immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and to make whole these employees forany loss of pay they may have suffered by reason of the discriminationagainst them, by payment to each of them of a sum of money equal tothe amount which he or she normally would have earned as wages dur-ing the period from the date of his or her discharge to the date of the is-suance of the Intermediate Report herein, and during the period fromthe date of our Decision and Order herein to the date of the respond-ents' offer of reinstatement,6 less his or her earnings,7if any, during saidperiod.The respondents' unlawful conduct appears to have been an isolatedoccurrence, and it does not indicate any general hostility to the purposesof the Act or any likelihood of the commission of other unfair laborpractices in the future.Accordingly,there is noneed for, andwe shallnot enter,a broad cease and desist order.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborOThe period from the date of issuance of the Intermediate Report to the date of theDecision and Order herein is excluded in computing the back-pap award because we havereversed,as to those 11 einploy'ees, the Trial Examiners finding that the respondentsdid not violate the Act in discharging the complainantsMatter of D L Bruce Conipanii,75 N L It B 522 ;Matter of Colqate-1'ahnol^i e-Peet Company,70 NL It r. 12(127Bc "net-earrings"ismeant earnings less expenses,suchas foitiansportation, room,and boaid,incurred by an employee in connection with obtaining; woik and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employinert eisewlieieSee Biome,of CfrossettLumber Company,SN I. R B 440 Monies received for work perforatedupon Fedeial,State, county,municipal,or other work relief protects shall be consideiedas earningsSeeRepublic Steel Corporation v 11' L RB,311 U S 7 THE ELLIS CANNING COMPANY103Relations Board hereby orders that the respondents, N. L. Loin andD. M. Loin, a partnership doing business as The Ellis Canning Com-pany, and The Ellis Canning Company, a Corporation, Denver, Colo-zado, and their officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Warehousing, Processing & Dis-tributingUnion No. 217, affiliated with International Longshore-men's & Warehousemen's Union, C. I. 0., or in any other labor organ-ization of their employees, or encouraging membership in ProduceDrivers, Helpers and Warehousemen, Local Union No. 452 of Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, A. F. L., or in any other labor organization oftheir employees, by discharging or refusing to reinstate any of theiremployees, or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of theiremployment ;(b) Engaging in any like or related acts or conduct interfering with,restraining, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Warehous-ing, Processing & Distributing Union No. 217, affiliated with Interna-tional Longshoremen's & Warehousemen's Union, C. I. 0., or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Eugene Antuna, Jr., Prudencia Chavez, Trinidad Galle-gos, Esther Marez, Faustina Moya, Jennie Sanchez, Ernest J. Trujillo,and Louis R. Yanez immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their senior-ity or other rights and privileges;(b)Make whole the aforesaid employees for any loss of pay theymay have suffered because of their discriminatory discharge, by pay-ment to each of them of a sum of money equal to the amount which he orshe normally would have earned as wages during the period (1) fromApril 10, 1946, the date of the discharge, to December 6, 1946, the dateof the Intermediate Report herein, and (2) from the date of our De-cision and Order herein to the date of the respondents' offer of rein-statement, less his or her net earnings, if any, during the same periods; 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its plant in Denver, Colorado, copies of the notice at-tached hereto and marked "Appendix A." 8Copies of such notice, tobe furnished by the Regional Director for the Seventeenth Region,shall, after being duly signed by an authorized representative of therespondents, be posted by the respondents immediately upon receiptthereof, and maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by therespondents to insure that said notice is not altered, defaced, or cov-ered by any other material,(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis, dismissed, insofar as it alleges that the remaining employees listedin "Exhibit A" attached to the complaint were discriminatorily dis-charged.AND IT IS IIEREI.Y FTTRTHEIm ORDFPLD that Cases Nos. 17-R-1339 and17-C-1383, be, and they hereby are, severed.AND IT IS HEREBY FURTHER ORDERED that the petition for investigationand certification of representatives of employees of N. L. Koin andD. M. Loin, a partnership doing business as The Ellis Canning Com-pany, and of The, Ellis Canning Company, a Corporation, Denver,Colorado, filed in Case No. 17-R-1339 by Warehousing, Processing &Distributing Union No. 217, affiliated with International Longshore-men's & Warehousemen's Union, C. I. O., be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, We hereby notify our employees that :WE WILL NOT discourage membership in WAREHOUSING, PROCESS-ING & DISTRIBUTING UNION No. 217. AFFILIATED WITH INTERNA-TIONAL LONGSHOREMEN'S & WAREHOUSEMEN'S UNION, C. I. 0., orany other labor organization of our employees, or encourage inenl-bershlp in PRODUCE DRIVERS, HELPERS AND WAREHOUSEMEN, LOCALUNION No. 452 OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,In the event that this Oider is enforced by decree of a Circuit Count of Appeals, these,United States Circuit Court of Appeals Enforcing" THE ELLISCANNING COMPANY105CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. L.,or any other labor organization of our employees, by dischargingor refusing to reinstate any of our employees, or in any othermanner discriminating in regard to their hire or tenure of employ-ment, or any term or condition of their employment, except inso-far as said conduct is protected by the proviso to Section 8 (3) ofthe Act or Section 8 (a) (3) of the amended Act.AVE WILL NOT engage in any like or related acts or conduct inter-fering With, restraining, or coercing our employees in the.exerciseof their right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection.AVE WILL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights or privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination practiced against them.Eugene Antuna, Jr.Faustina MoyaPrudencia ChavezJennie SanchezTrinidad GallegosErnest J. TrujilloEsther MarezLouis R. YanezN. L. KOIN AND D.M. KOIN,A PARTNERSHIP D/B/A THEELLIS CANNING COMPANY AND THE ELLIS CANNINGCOMPANY, A CORPORATION.Employer.By ------------------------------(Reilesentative)(Title)Dated --------------------This notice must remainposted for GO clays from thedate hereof,and must not be altered,defaced, or covered by anyother material.INTERMEDIATE REPORTMr. Robert FousekandMiss Chas lotto Anschuetz,for the BoardRothgerber and Appel,byMessrs. Ira C. RothgerberandWilliam S Powers,for the respondent.Messrs. William K. RtsandLouis Levin,for the CIOJoseph A. Padwal/, by Messrs. Robert A WilsonandPhilip Hornbe,n, Jr.,forthe AFL 106DEC=SIGNSCF NATIONALLABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon an amended petition duly filed by Warehousing, Processing and Dis-tributing Union No 217, affiliated with International Longshoremen's and Ware-housemen's Union, C. I. 0., herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees of N. L. Koinand D. M Koin, a partnership, d/b/a The Ellis Canning Company, Denver,Colorado, and The Ellis Canning Company, a corporation, herein called the re-spondent, the National Labor Relations Board, herein called the Board, providedfor a hearing on due notice before a Trial Examiner on March 12 and 13, 1946,which hearing was duly held.At that hearing the Produce Drivers, Helpers andWarehousemen Local Union 452, of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, affiliated with the AFL,herein called the AFL, appeared and participatedThereafter, on April 16,1946, the Board issued its Decision and Direction of Election ordering that anelection by secret ballot be conducted among the production and maintenanceemployees of the company,- excluding office and clerical employees, janitors, fire-men, watchmen, stationery engineers and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action, to determinewhether the employees desired to be represented by the CIO or the AFL for thepurpose of collective bargaining, or by neither.On May 7, 1946, the electionwas duly held with only 17 of the 81 ballots being counted as 64 votes werechallenged.The Board having ordered that a hearing be conducted for the pur-pose of determining the eligibility of the 64 employees whose ballots were chal-lenged in the election, on July 24, 1946, issued an Order Consolidating Cases Nos.17-11-1339 and 17-C-1383; subsequently on August 27, 1946, the Board issueda Corrected Order Consolidating Cases and on September 3, 1946, issued an OrderRevoking Orders which left Cases Nos 17-R-1339 and 17-C-1383 consolidated.On September 9, 1946, the CIO filed a fourth amended charge in Case No.17-C-1383 alleging the violation of Section 8 (1) and (3) of the Act.Pursuant to the aforesaid charge the Board, by the Regional Director for theSeventeenth Region (Kansas City, Missouri), issued its complaint dated October2, 1946, alleging that the respondent has engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449,herein called the ActCopies of the complaint and the charge and a notice ofhearing setting forth that the hearing would be held for the purpose of deter-mining the eligibility of the employees whose ballots were challenged in theelection conducted in Case No 17-R-1339 on May 7, 1946, and for the furtherpurpose of taking testimony or other evidence on the allegations set forth inthe complaint, were duly served upon the respondent, the CIO, and the AFL.With respect to the unfair labor practices, the complaint alleged in substancethat after closing down its plant in February 1946, the respondent upon reopen-ing the plant on April 10, 1946, required membership in the AFL as a conditionof employment in the plant and refused to reemploy some 51 named employeesbecause of their membership in and activity on behalf of the CIO and becauseof their refusal to join the AFLOn October 12, the respondent filed a Motion to Dismiss Complaint and anAnswer to Complaint. In its answer it admitted several allegations of the con- THE ELLISCANNING COMPANY107plaint in respect to the nature and operations of its business and alleged that,it being under a closed-shop contract with the AFL on April 10, 1946, and forseveral years prior thereto, the refusal to reemploy on that date the 51 employeesnamed in the complaint was not an unfair labor practice, and otherwise generallydenied committing any unfair labor practices.Pursuant to notice a hearing was held at Denver, Colorado, on October 17 and18, 1946, before the undersigned, T. B Smoot, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board, the respondent, the AFL, andthe CIO were represented by counsel, all of whom participated, in the hearingFull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the open-ing of the hearing the AFL's motion to intervene was granted, and it thenjoined in the respondent's Motion to Dismiss Complaint. The said motion allegedthat the complaint should be dismissed on the ground that use of funds for thehearing was contrary to the limitation contained in the 1947 National LaborRelations Board Appropriation Act, as the respondent and the AFL had enteredinto a contract dated August 10, 1945, which had been in existence over a periodof 3 months without complaint being filed by employees of the respondent. Thismotion was denied by the undersigned.At the conclusion of the hearing counsel renewed its motion to dismiss thecomplaint and the AFL again joined in the motion.Ruling was reserved bythe undersigned and is now disposed of as shown in footnote 12, infra. TheBoard moved to conform the pleadings to the proof in respect to formal matters.This motion was granted without objectionThe parties waived the privilegeof arguing orally before the Trial Examiner and all parties were given untilOctober 28, and subsequently to November 4, 1946, to file briefs, proposed find-ings and conclusions.Briefs have been received from the CIO, the AFL, therespondent and counsel for the Board while "Suggested Findings" were incorpo-rated in the AFL brief.On the entire record in the case, and from his observation of the witnesses, theundersigned makes the following:FINDINGS' OF FACT1.TIIE BUSINESSOF THERESPONDENTThe Ellis Canning Company was a partnership consisting of N L. Loin andD M. Koin, existing by virtue of and pursuant to the laws of the State of Colorado,with its principal office and plant in Denver, Colorado, where it was engaged inthe business of processing and producing food stuffsThe partnership was dis-solved and was succeeded in business on April 15, 1046, by The Ellis CanningDuring the year 1945 the partnership pur-chased produce and other raw materials valued in excess of $500,000, approxi-mately 70 percent of which was produced and transported to the plant from outsidethe State.During the same period approximately 60 percent of the finishedproducts of the partnership amounting in value to over $300,000 was sold andtransported to points outside the State of Colorado.At all times since April 15,1946, the corporation has carried on the business in substantially the somemanner.The undersigned finds that respondent is engaged in commerce within themeaning of the Act. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDWarehousing, Processing & Distributing Union No. 217, is a labor organization,affiliated with International Longshoremen's and Warehousemen's Union, C. I. 0.,admitting to membership employees of the respondentProduce Drivers, Helpers, and Warehousemen's Union, Local Union No. 452,of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization, affiliated with the American Federa-tion of Labor, admitting to membership employees of the respondent.IIITHE ELIGIBILITY OF THE EMPLOYEES WHOSE BALLOTS WERE CHALLENGEDThe ballots of 64 employees were challenged in the election held by the Boardon May 7, 1946, and 491 of these were challenged on the ground that they wereno longer employees of the company and are among the 512 persons who it isalleged in the complaint were discriminatorily refused reemployment on April 10,1946, because of their activities in the CIO and their refusal to join the AFL.Inasmuch as it is found in Section IV hereinafter that said employees were notrefused reemployment in violation of Section 8 (3) of the Act, it is herewithdetermined by the undersigned that the 47 employees named in "Exhibit A"attached hereto were not eligible to vote in the election.The Board's Order in Case No 17-11-1339 dated April 16, 1946, provided thatan election should be held among employees in the unit found appropriate thereinwho were employed during the pay-roll period immediately preceding the saidDecision and Direction of Election "including employees who did not workduring said pay-roll period because they were ill or on vacation or temporarilylaid off . . . but excluding those employees who have quit or have been dis-charged for cause, or have been reemployed or reinstated prior to the date ofthe election."The pay-roll date immediately preceding the (late of the Directionof Election was April 10, 1946.Robert Crispen was laid off with all the other employees in February 1946, andon April 8 or 10th, was sent a copy of the letter which went to all employees ofthe company on the pay-roll when the lay-off occurred requesting him to returntoworkHe did not return until Aprd- 16th, at which time he was reemployedand assigned to the same work he had been doing prior to the lay-off.His votewas challenged by company representatives who alleged that he had been reem-ployed as a new employee on April 16 and therefore was not on the pay roll forthe week ending April 10thThe letter recalling the employees to work datedApril S, was mailed either the Sth or 10th and inasmuch as Crispen vhs imme-diately reemployed the date lie applied, which was only approximately a week-after the letter was mailed and, as his own job was still open, the undersignedfinds that Crispen had merely been temporarily laid off and it is found that hewas eligible to vote.Joe E. Gonzalez was laid off with all the other employees in the plant in Febru-ary - He also was sent a letter on April Sth or 10th and returned to work about aweek or 10 days later, when lie was reemployed and assigned the same work liehad been doing It is found by the undersigned that Gonzalez also was temporarilylaid off and was eligible to vote1Thenamesof two of these, Nicholas Sanchez and JoeMunoz,were stricken on motionof counselfoi the BoaidTwo employees, Jmui Itovbal and Jose Castros, ale namedin the complaintbut did notattempt to vote and are, of couise, not listed as having beenchallenged THE ELLIS CANNING COMPANY109Company representatives challenged the vote of Torribeo Talmadge on theground that he had been discharged prior to April 10th, and it was shown at the]searing that on January 25, 1946, he had been discharged for stealing. It isfound that lie was not eligible to vote.The votes of the following employees : Toby Espinosa, Louis Gonzalez, GraceLucero, Herman Lucero, Benny Valdez, Gilbert Pacheco, anal Manuel Aragon,were challenged by the CIO observers on the ground that these employees-werenot employed until after the pay-roll period ending April 10thThe company'srecords produced at the hearing disclose that these employees were employed oneither April 12 or 15, 1946. It is clear and the undersigned finds that they werenot employees during the pay-roll period ending April 10th and were not eligibleto vote.The vote of Carpio Gomez was challenged by company observers, on the groundthat lie had terminated his employment.The evidence shows that he was laidoff in February with the other employees, that he was reemployed on April 9,and that on April 13th, he notified the company that he was going to the hospital.His employment was thereupon terminated by the company and he has neverbeen reemployed.The undersigned finds that lie is an employee who quit andwas not rehired or reinstated prior to the date of the election and was noteligible to vote.The vote of Manuel Gaiton was challenged by company observers on the groundthat his employment had been terminated by discharge on February 9. Theevidence shows that he was discharged February 9, for refusing to do what he wastold and was never reemployed and was not sent the letter of April 8 to return towork, as were all other employees. The undersigned finds that he was not eligibleto vote.Marcus Floris, Fred Romero, and Dominic Grisenti were challenged by the CIOon the ground that they were supervisorsTheir cases will be taken up indi-vidually.3Floris worked in the shipping department with the classification of "assistantshipping clerk "Employees who worked with him were classified as "shippingdepartment-general labor" and Floris showed 10 or 12 of them how to do theworkHis superior was the shipping clerk, who was the shipping departmentsupervisor over all the 20 to 25 employees in the department.Floris received anhourly rate of 75 cents an hour while the other employees received 70 cents an hourand the shipping clerk received 90 cents.Floris had no authority to make recom-mendations affecting the status of the employees.The undersigned finds thatMarcus Floris does not come within the definition of supervisory employee as setforth in the appropriate unit found by the Board and was eligible to voteFred Romero was a machine operator receiving an hourly rate ok 75 centswhose duties were taking care of his machine, upon which six girls packed tamalesand carried away jars of tamalesRomero did not tell these girls what to doalthough they worked on his machine and received 5 cents an hour less than hedidHe gave no instructions nor made recommendations affecting the status ofany employees, and his immediate superior was the supervisor of the departmentin which he worked.The undersigned finds that Romero was not a supervisoryemployee within the definition of the appropriate unit set forth by the Board andbe was eligible to vote.3All the testimony regarding these three employees is from the testimony of Max A./chin er,manager of respondent,who was called as a witness by the Board 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith an hourly rate of $1 10 an hourThe regular boners received $100 an hour.Grisenti's duties were those of a working boss in charge of a department whokept the records of the department, advised six employees how to do the work,and had the power to recommend disciplinary action in regard to those employees,and his recommendations would be taken into consideration by the management.It is found that Dominic Grisenti was among those supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, and was not eligibleto vote.It is found that of the 64 persons whose votes were challenged at the electionof May 7, 1946, the eligibility of 2, Nicholas Sanchez and Joe Munoz, is not heredetermined due to the granting without objection of the motion of Boaid'scounsel to dismiss as to them ; that the 47 named in "Exhibit A" attached heretowere not eligible to vote; that Torribeo Talmadge, Toby Espinosa, Louis Gon-zalez,Grace Lucero, Herman Lucero, Benny Valdez, Gilbert Pacheco, ManuelAragon, Carpio Gomnez, Manuel Gannon, and Dominic Grisenti were not eligibleto vote; that Robert Ci aspen, Joe Gonzalez, Marcus Floris, and Fred Romero wereeligible to voteIV. '111E ALLEGED UNFAIR LABOR PRACTICESA Chronology of eventsAfter a petition had been filed by the AFL in the fall of 1941, an agreementfor a cross-check was entered into by agents of the Board, the AFL, and respond-ent, and on December S, 1941, the Regional Director of the Board certified thatthe AFL represented a majority of the employees of the respondent in an appro-priate unit.On December 16, 1941, the respondent and the AFL entered into acontract and the contract was thereafter renewed on the termination date, or anew contract was entered into, for the next seNeral years. All of these contractscontained a closed-shop provisionNegotiations for a new contract to succeedthe one terminating July 1, 1944, continued until February 1945.During thesenegotiations, on November 28, 1944, an oral agreement was entered into regard-ing the closed-shop provisionOn November 29, 1944, this oral agreement wasconfirmed by letter from the AFL to respondent and again on January 22, 1945,a second letter identical with the first except for the date thereon and a clericalerror, was sent by the AFL to respondentThese letters were as follows :DEAR SIR. Concerning the renewal of the Labor Agreement between yourCompany and this Union, and with reference to the Union Shop portionof this agreement, which specifies that unless an employee is paid up and ingood standing in the Union, you are obliged to discharge such an employeeI wish to confirm by this letter my oral agi cement made in the presence ofJames P. Logan and Mr. Halligan on November 28, 1944, to the effect thisUnion NN ill not insist on compliance contemning this Article unless the Unioncan replace the person it asks to be discharged by a person of like gn1lifica-tionsThis agreement shall be for the duration of the 1944-1946 contract.Very truly yours,D J. RYAN.Secreta) y-Treasarei. Local Unroir No 452.On February 1, 1945, the AFL and respondent entered into a contract whichstated it was "in effect" from July 11, 1944, to July 1, 1946This contract con- THE ELLIS CANNING COMPANY111tamed the usual closed-shop provision' On August 10, 1945, the AFL and re-spondent entered into an "Amended Agreement" which stated that' this amendedagreeient shall be in full force and effect from the 1st day of July 1945 andshall remain in full force and effect until the 1st day of July 1946 and shall beautomatically renewed from year to year thereafter unless terminated or changed"pursuant to stated conditions.The same closed-shop provision was includedin this contract.On January 12, 1946, the CIO started organizing respondent's employees.Aweek or two prior to January 19, respondent was approached by the AFL "to getthe employees" to join the AFL pursuant to the closed-shop provision of thecontract.On January 19, 1946, the AFL notified respondent by letter that theclosed-shop provision was to be enforced and all employees were to join within30 days pursuant to the contract.On January 21, the CIO filed a petition withthe Board stating it represented a majority of respondent's employees and on thesame date respondent was notified that the CIO claimed to represent a majorityof the employeesJust prior to or just after January 21, T V. Burke, a represent-ative of the AFL, requested and received permission from respondent to addressthe employees.Burke was introduced to the employees by D. M Koin, presidentof respondent, who then left the meeting and Burke told the employees the AFLcontract would be enforced and that all employees would have 30 days in which tojoin the AFL. This meeting was (Turing, working hoursThe CIO advised respond-ent it considered this meeting an unfair labor practice and demanded the sameprivilege'Respondent replied that thereafter there would be no organizingallowed in the plant by any organization.Shortly after January 21, probably the next day, the AFL requested respondentto lay oft the CIO members "for not complying with the contract."The respond-ent replied that it "couldn't immediately comply until [it] checked into thepossibility of unfair labor practices."The AFL then put a picket line around theplant which remained until the plant closed.The plant continued to operate untilFebruary 13, when one half of its production line was shut clown and by February23 the plant was completely closed except for a few maintenance employees.TheAFL on February 13, sent the following letter to respondent :We wish to call your attention to Article II of the agreement between yourCompany and Local Union No 452 signed under (late of August 10, 1945, as itpertains to employees as to their Union affiliation which we find the Companyis in errorThe agreement states that all employees must make application and becomemembers of the Union within thirty (30) days from date of employment.4The closed-shop piovision was:All regular employees, except those excluded in Article 1, properly coming under thejurisdiction of the Union, shall be members of the UnionWhere new employees not mem-bers of the Union are used, they shall make application to become members of the Unionafter thirty (30) working days of employment with the companyThe Union agrees thatall employees of the Company subject to membership in the Union, as outlined in Article 1,now working or hereafter hired who are not members of the Union shall,upon makingapplication and offering to qualify for membership in the Union, be promptly accepted tomembership without prejudice or discrimination,unlessthe applicant is specifically deniedmembership in the Union by the provisions of the national constitution of the InternationalBi of herhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America "The complaint did not allege this incident to be an unfair labor practice but in theirbriefs counsel for the Board and the CIO claim this to have constituted an unfair laborpracticeThe undersigned finds that allowing a representative of the contracting union toaddress the employees under the circumstances shown herein does not constitute a violationof Section 8 (1) of the Act 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever the Company has not enforced this portion of the agreement, due toconditions of war and shortage of help, of which the Union was agreeable.At this time we are in a position to furnish you with the required number ofemployees needed to carry on the operation of your business, provided how-ever, that your present employees to join the Union as set forth in the agree-ment.Unless the Company stttctly observes this contract, we will be forcedto take official action.The respondent remained inoperative during the remainder of February andMarch.On March 12 and 13,a hearingwas held in CaseNo. 17-R-1339 based onthe CIO petitionof January21, with theAFL, the CIO,and respondent all presentand participating.On April 8, respondent sent letters to all its 99 employees whowere on its pay roll in February who had not quit or been discharged for cause,iequesting them to return to workOn April 10, 47 employees reported for work.Either Max Zelhinger,plant manager,or AFL representatives,who were in theoffice, told each employee that the closed-shop provision of the AFL contract wasto be enforced and the AFL representatives requested each employee reporting forwork to join the AFL. Thirty-two employees refused to join theAFL and werenot reemployed.Seventeen others wereadvised bysome of the 32 what washappening and did not report for whok becausethey did notwish to join theAFL. Respondent gradually obtained sufficient employees to operate the plant.On April 16, the Board decision in Cake No. 17-R-1331)was rendered whichordered an election to be held within30 daysThe AFL hadcontended its con-tract with respondent was a bar to the representation proceeding,while the CIOcontended the contract was not a bar because the AFL was no longer functioningeffectively as the bargaining representative of the employees.The Board heldas to these contentions as follows:Although there may be a considerable group of employees who are dissatis-fied with the representation accorded them by the Teamsters, the recoildiscloses that the Teamsters has not ceased to function as the bargainingrepresentative of the Company's employees. It has taken up grievanceswith the Company and secured wage adjustments for the employees. Al-though the Teamsters agreed not to invoke the closed-shop provision of itscontract for the period of the war, it appears that it did so because of thelabor shortage and its pledge of non-stoppage of work.We are of the opinionthat the Teamsters is still a functioning labor organization capable of admm-isteiing its contractsHowever, inasmuch as the contract niay be terninatedin less than 2 months upon notice by either party thereto, we find that itis not a bar to a determination of representatives within the next thirty (30)days pursuant to our usual Direction of Election.However, any certificationof representatives which we may issue as a result of the election shall befor the purpose of designating :f representative to negotiate a new contract tosucceed the contract now in effect.The election was held on May 7, 1946, and was inconclusive, 64 ballots beingchallenged.B Contentions and conclusionsCounsel for the Board contends that "at all times prior to the tiling of chargesby the CIO (in April 1946) the contract which the respondent raises as a defensewas modified by a written waiver making [the contract] an open shop contract;andiinmedmtely piior to April 10, 1946, [at a time when a decision in the Rep-resentation case was pending] the [AFL and respondent] orally agreed to modify THE ELLISCANNING COMPANY113the existing open shop contract by reinstituting the closed-shop provision," andthat this act of agreeing to reinstitute the closed-shop provision in the face ofthe representation proceedings is in violation of the Act and therefore that therefusal to rehire the 49 named employees because they refused to join the AFLis in violation of Section 8 (3) of the Act.Counsel for the AFL contends, first. "that the letter [of January 1945] wasmerely a waiver of the enforcement of the closed-shop provision and was nota modification of the closed-shop prevision," and, second, that "when that contractexpired, the contract to which the letter was directed, a new contract was enteredinto, the contract involved in this case and the closed-shop provision was includedin it.Had the parties intended to modify this contract and deny the closed-shopriovision, pursuant to the waiver it seems to me it certainly would have omittedit from the contract of August, effective July 1, 1945, until July 1, 1946."TheAFL argument seems to be in the alternative, one that the agreement not toenforce the closed-shop provision only applied to, the contract then being nego-tiated, which contract it claims was superseded by the August 1945 contract andthat therefore the agreement not to enforce did not apply to the August 1945"amended agreement" and that the contracting parties can legally enforce theclosed-shop provision at any time because the agreement not to enforce the con-tract was not a modification of the contract but merely a waiver of the closed-shopprovision.It does not seem to the undeisigned that the technical aspects of the construc-tion of contracts set forth by the arguments of counsel need be determined becauseitwould not affect the basic issue hereincontract existing,' but with the closed-shop provision not having been enforcedby agreement between the contracting parties, can these parties in the face of apending representation proceeding, by oral agreement, decide to enforce the closed-shop provision and require all employees to join the contracting union?One line of decisions following theRutland Coul tcase' holdsthat employees' right to select representatives to be meaningful must neces-sarily include the right at some appropriate time to change representatives..in selection of a bargaining agent the employees must be able, before theterm of the existing representative has come to an end, to affiliate with andcampaign for any union for the nei t period.Effectuation of the basic poli-cies of the Act requires, as the life of the effective contract draws to a closethat the employees be able to advocate a change in their affiliation withoutfear of discharge by an employer for so doing.Had the respondent in January 1946 after the petition had been filed by theCIO, fired CIO members on request of the AFL, or in April on reopening theplant had respondent refused reemployment to CIO members who were willingto join the AFL, the position of counsel for the Board would be more tenable.These facts are not before us, however.No one was discharged for joining the'With the AFL a contracting party with respondent for 4 years previously, their rep-resenlnng a majority of the employees in August 1945 must be assumedLikewise counselfor the Board's contention that as there was no one working in the plant prior to April 10,the AFL was therefoie not the bargaining agent, is rejectedThe employees were tem-porarily laid off and of course the AFL contnnned as their bargaining agent.As a matterof fact the Board in the It case held the contract to be valid until July 1, 1946, andordered an election to dettinune the representatives to enter into a new contract tosucceedthat contract.I In theHatter of Rutland CourtOwners,Inc,44 N. L 11 B 587. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO in January 1946, and in April every employee on the February pay ro11 wasrecalled to work and every one who reported n as requested to join the AFLregardless of their activities on behalf of the CIOThere is no showing that allemployees on the February pay roll would not have been reemployed on April10 had they joined the AFL, and no showing that atter joining the AFL theycould not have affiliated with, campaigned for, and voted for the CIO withouthindrance from respondent.Without such proof theRritland Coltitline of deci-sions is inapplicable herein.Another line of Board decisions held, as succinctly stated by the Board in itstiercut-Richardsdecision': "In accordance with well established principles, theemployers may not pending a new election, give preferential treatment to anyof the labor organizations involved."Such preferential treatment was shown intheMidwest Pipingcase° where the Board held the respondent therein to haveviolated the Act by entering into a "union shop-agieeinent with one union whenrespondent knew at the time the contract was executed "that there existed a realquestion concerning the representation of employees in question "Other suchpreferential treatment was pointed out in thePhelps Dodgecase10 wherein theBoard said,We are of the opinion that if, during the pendency of an election directed bythe Board, to resolve a question concerning representation, an employerextends or renews an existing contract with a labor organization, or makes anew one, he violates the Act insofar as that organization is accorded recogni-tion as exclusive bargaining representative or employees are required tobecome or remain members thereof as a condition of employment.Clearly respondent herein knew a "real question" concerning representationexisted when it agreed with the AFL in April 1946, to enforce the closed-shopprovision of its contract.Obviously also enforcing this provision was not extend-ing or renewing an existing contract or entering into it new one. If knowledge ofthe question concerning representation forecloses the respondent from enforcingthe closed-shop provision on request of the Union, the doctrine of thePhelps Dodgecase is extended. In other words, in so holding the undersigned would be decidingthat "If, during the pendency of an election directed by the Board to resolve aquestion of representation, an employer extends or renews an existing contractwith a labor organizationor enforces a provision of an existing contract not there-tofore enforced since the signtnq of that contract **he violates the Act,insofar as that organization is accorded recognition r * * or employees arerequired to become or remain members thereof." Such an extension of the recog-nized doctrine seems to the undersigned to be unsound. It would be holding thata respondent and a union representing its employees could never for any reason,however laudable, agree not to enforce a union security provision without dangerof being forced to waive thereafter the provision if a rival union started organizingand filed a petition with the Board.The undersigned finds that respondent did not violate the Act by requiringmembership in the AFL on and after April 10, 1946, and that by refusing to con-tinue the employment after April 10 of the 49" of its employees named in "Exhibit8In theMatter of Bercut-Richards Packing Company, et al., 65 NL R B 1052.° In theMatter of Midwest Piping and SupplyCo , 63 N L. R. B. 1060.1° In theMatter of Phelps Dodge Copper Products Corp ,63 N L. R. B. 686.11The names of two employees, Nicholas Sanchez and Joe Munoz, were stricken from thecomplaint at the hearing on Motion of Counsel for the Board. THE ELLISCANNING COMPANY115'B" attached hereto, who refused to join the AFL, 'respondent did not violateSection 8 (3) of the Act"Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS of LAW 131.Warehousing, Processing & Distributing Union No. 217, affiliated with Inter-national Longshoremen's and Warehousemen's Union, CIO, and Produce Drivers,Helpers, and Warehousemen's Union, Local Union No. 452, of theInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,affiliated with the American Federation of Labor, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.The respondentis engagedin commerce within the meaning of Section 2 (6)and (7) of the Act.3.The respondent has not engaged in any unfair labor practice within themeaning of Section8 (1) and(3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, the undersigned recommends that the com-plaint against the respondent, N L Koin and D. M. Loin, a partnership, d/b/aThe Ellis Canning Company and The Ellis Canning Company, a corporation, bedismissed in its entirety.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; andany party or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediately-upon the filing of such,statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service onthe other parties of all papers filed with the Board shall be promptly made asrequired by Section 203 65.As further provided in said Section 203.39, shouldany party desire permission to argue orally before the Board, request therefor"Respondent filed with its answer a Motion to Dismiss in which the AFL joined. Thiswas denied at the opening of the hearingAt the close of the hearing respondent and theAFL renewed the motion, on which ruling was reserved. The reasons set forth in themotion were that there was "a complaint case arising over an agreement" within themeaning of the limitation to the 1946 Board Appropriation Act. Counsel for the Boardargued that the case did not effect an agreement and therefore the limitation did notapply.Regardless of this contention the evidence did not show that the contract of August10, 1945, or a notice of it containing information as to the location where the contractwas available for inspection had been posted at the plant for 3 months as required by aprovision of said limitationThe motion to dismiss is herewith denied.13The three"Suggested Findings"of the AFL are herewith rejected.781902-48-vol 76-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be made in writing to the Board within ten(10) days from the date ofservice of the order transferring the case to the Board.Dated December 6, 1946.Antrilla, Lena -Antuna, Eugene, Jr.Aragon, AbelinoAragon, BrauloBaca, DanielCastellano,RaymondChapman, ThomasChavez, PrudenciaCordova, AlexanderCummings, James A.Barella, RosalioEspinoza, GabrielGallegos,AnselmoGallegos, TrinidadGomez, HelenGomez, Rose AnnGonzalez,AntonioGonzalez, Je M.Juarez,WillardHagenlock,WilliamMarez, EstherMartinex, CruzMontoya, JuanitaMartinez,Rose S.Antrilla,LenaAntuna, Eugene, Jr.Aragon, AbelinoAragon, BrauloBaca, DanielCastellano, RaymondCastro, JoseChapman, ThomasChavez, PrudenciaCordova,AlexanderCummings, James A.Barella, RosalioEspinoza, GabrielGallegos, AnselmoGallegos, TrinidadEXHIBIT AMoya, FaustinaPereida, DelubinaPina, LorenzaRodriguez, EvaRomero, Jim'Romero, TheresaRomero, WillieRoybal, EliasSalazar,EufracioSanchez, EsperanzaSanchez, JennieSanchez, PaulineSolano, RalphSequra, SabineSilva, AlbertaTorrez, LillianTrujillo,Ernest J.Trujillo, FelixTrujillo, NashVasquez, ForminWirreuta, HenryWiley, RuthYanex, Louis R.EXHIBIT BGomez, HelenGomez, Rose AnnGonzalez, AntonioGonzalez, Je M.Juarez,WillardHagenlock,WilliamMarez, EstherMartinex, CruzMontova, JuanitaMartinez,Rose S.Moya, FaustinaPereida, DelubinaPina, LorenzaRodriguez, EvaRomero, JimT. B. SMooT,TrialExaminer. Romero, TheresaRomero, WillieRoybal, EliasRoybal, JuanSalazar, EufracioSanchez, EsperanzaSanchez, JennieSanchez, PaulineSolano, RalphSequra, SabineTHE ELLISCANNING COMPANYSilva,AlbertaTorrez, LillianTrujillo, Ernest J.Trujillo, FelixTrujillo,NashVasquez, ForminWirreuta, HenryWiley, RuthYanex, Louis R.117